Title: From George Washington to Nicholas Cooke, 18 November 1775
From: Washington, George
To: Cooke, Nicholas

 

Sir
Cambridge Novr 18. 1775

Your favor of the 13 Inst. by Mr Phillips I received; In answer thereto you will be pleased to Order the Officers and men that have been stationed at Block Island, to march to this Camp; Reinforcements are wanting, & probably will be, when they are here, they will be Incorporated in the Continental army, if they Choose it; The many circumstances attending the new arrangement of which, had in some measure occasioned me to forget these men before—When an account of the Wages & Subsistence due them, is transmitted, I shall give necessary orders for their payment.
I congratulate you upon your appointment to the Government of the Colony & am much Obliged by the Assurances you give me of such Assistance as may be in your power. I am Sir with great esteem Yr H. Servt

Go: Washington

